UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2012 HIGHER ONE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34779 26-3025501 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 115 Munson Street New Haven, CT 06511 (Address of principal executive offices and zip code) (203) 776-7776 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Introductory Note This Form 8-K/A amends the Current Report on Form 8-K of Higher One Holdings, Inc. (“we”, “us” or “our”), filed on August 7, 2012, regarding our acquisition of substantially all of the assets of Campus Labs, LLC.The sole purpose of this amendment is to provide the financial statements and pro forma disclosure required by Item 9.01, which were excluded from the original filing in reliance on paragraph (a)(4) of Item 9.01 of Form 8-K. Item 9.01. Financial Statements and Exhibits (a) Financial Statements of Business Acquired The audited statement of financial position of Campus Labs, LLC as of December 31, 2011 and the related statement of operations and changes in members’ deficit and statement of cash flows for the year ended December 31, 2011 and the related notes are attached as Exhibit 99.1 to this Current Report on Form 8-K/A and are incorporated herein by reference. The unaudited condensed statements of financial position of Campus Labs, LLC as of June 30, 2012 and December 31, 2011 and the related unaudited statements of operations and changes in members’ deficit and statements of cash flows for the six months ended June 30, 2012 and 2011 and the related notes, are attached as Exhibit 99.2 to this Current Report on Form 8-K/A and are incorporated herein by reference. (b) Pro Forma Financial Information The unaudited pro forma financial information required by this item is included as Exhibit 99.3 to this Current Report on Form 8-K/A and incorporated herein by reference. (c) Not applicable (d) Exhibits Exhibits Description Consent of PricewaterhouseCoopers, LLP Audited statement of financial position of Campus Labs, LLC as of December 31, 2011 and the related statement of operations and changes in members’ deficit and statement of cash flows for the year ended December 31, 2011 and the related notes Unaudited condensed statements of financial position of Campus Labs, LLC as of June 30, 2012 and December 31, 2011 and the related unaudited statements of operations and changes in members’ deficit and statements of cash flows for the six months ended June 30, 2012 and 2011 and the related notes Unaudited pro forma combined condensed financial information of Higher One Holdings, Inc. and its subsidiaries as of June 30, 2012, for the six months ended June 30, 2012, and for the year ended December 31, 2011, and the related notes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 23, 2012 HIGHER ONE HOLDINGS, INC. /s/ Mark Volchek Mark Volchek Chief Executive Officer
